RONEY, Chief Judge,
concurring in part and dissenting in part:
I agree that an insanity defense does not subsume the proof of intent required to convict of a capital offense. Neither does the assertion of an insanity defense, lost *552before the jury, mean that a habeas corpus court should not deny relief on a Sand-strom error when that error is harmless because of overwhelming evidence as to intent. See Rose v. Clark, — U.S. -, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986).
Applying these principles, I concur in the result reached by the court in Dix. I dissent from the result reached in Bowen on this issue, on the ground that any Sandstrom error was harmless beyond a reasonable doubt.
I concur in both Judge FAY’s opinion and Judge EDMONDSON’s opinion, except as to the conclusion in Dix.